Case 18-00281-elf       Doc 45    Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                  Document     Page 1 of 29



                      UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re GERALDINE BERNADIN,                                    :      Chapter 13
                                                             :
                      Debtor                                 :
                                                             :      Bky. No. 18-12717 ELF
                                                             :
GERALDINE BERNADIN,                                          :
                                                             :
                      Plaintiff                              :
                                                             :
                                                             :      Adv. No. 18-281
                                                             :
U.S. BANK NATIONAL ASSOCIATION, as Trustee,                  :
Successor in Interest to Wachovia Bank,                      :
National Association as Trustee for Merrill Lynch            :
Mortgage Investors Trust, Mortgage Loan                      :
Asset-Backed Certificates, Series 2005-A6,                   :
                                                             :
and                                                          :
                                                             :
OCWEN LOAN SERVICING, LLC,                                   :
                                                             :
                      Defendants                             :



                                  MEMORANDUM

                                      I. INTRODUCTION

       In this adversary proceeding, Plaintiff Geraldine Bernadin (“the Debtor”), a chapter 13

debtor, seeks the entire or partial disallowance of a proof of claim (“the POC”) filed by

Defendant U.S. Bank National Association (“U.S. Bank”). The Debtor also seeks affirmative

relief under the Fair Debt Collections Practices Act (“the FDCPA”), 15 U.S.C. §§1692 et seq.
Case 18-00281-elf         Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                Desc Main
                                     Document     Page 2 of 29



        U.S. Bank holds the mortgage on the Debtor’s residential real property. Ocwen Loan

Servicing, LLC (“Ocwen”) services the mortgage and also is a named defendant.1 The law firm

Phelan Hallinan Diamond & Jones, LLP (“Phelan Hallinan”) signed and filed the POC on behalf

of U.S. Bank. Phelan Hallinan was initially named as a co-defendant, but by agreement, has

been dismissed as a defendant.

        U.S. Bank and Ocwen filed a motion to dismiss the Complaint (“the Motion” or

“Ocwen’s Motion”).

        By Order dated October 24, 2019, as modified on October 28, 2019 (collectively, “the

Order”), I granted the Motion in large part. I dismissed causes of action against U.S. Bank with

prejudice, except for Count II. Count II was dismissed in part, but survived insofar as the Debtor

seeks partial disallowance of the charges included in the POC for escrow advances made by U.S.

Bank after it obtained a judgment in mortgage foreclosure against the Debtor’s property.

        With respect to Ocwen, the Order recommended that the district court dismiss Count IV

of the Complaint, which asserts a claim for violation of the FDCPA.2




1
        Initially, the Debtor also asserted causes of action against U.S. Bank and Ocwen pursuant to the
Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S. §§201-1 et seq. and
Pennsylvania’s Fair Credit Extension Uniformity Act, 73 P.S. §§2270.1 et. seq., but withdrew those
claims.


2
         Because I found Count IV to be a non-core claim, and Ocwen had not consented to the entry of a
final order by the bankruptcy court, I concluded that only the district court could enter the recommended
dismissal of the claim without leave to amend. Bernadin I, 2019 WL 5556505, at *5.




                                                    2
Case 18-00281-elf        Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                Desc Main
                                    Document     Page 3 of 29



        The Order was accompanied by a lengthy memorandum, now reported as In re Bernadin,

2019 WL 5556505 (Bankr. E.D. Pa. Oct. 28, 2019) (Bernadin I).3

        On November 7, 2019, the Debtor filed a Motion to Reconsider the Order (“the

Reconsideration Motion”), asking the court to reverse itself with regard to the disposition of

Count IV against Ocwen.

        Essentially, the Reconsideration Motion argues that I failed to consider certain facts

alleged in the Complaint which the Debtor contends adequately state a claim for relief under the

FDCPA. Alternatively, the Debtor argues that even if the facts alleged in the Complaint with

regard to Count IV fell short, she should have been given the opportunity to file an amended

complaint to supplement those facts.

        Ocwen filed a response to the Reconsideration Motion on November 22, 2019. On

December 10, 2019, a hearing on the Reconsideration Motion was held and concluded.

        As explained below, upon further consideration of the allegations in the Complaint and

the POC attached as an Exhibit to the Complaint, and after drawing reasonable inferences in

favor of the Debtor, as I must,4 I conclude that the Complaint includes sufficient factual

allegations suggesting that Ocwen participated in the course of conduct the Debtor claims

violated the FDCPA (i.e., the filing of the POC that included, inter alia, a false representation of

the character, amount, or legal status of the subject debt) and consequently is potentially liable

under the statute.

3
        The factual and procedural background of this adversary proceeding is discussed in Bernadin I
and will not be repeated here.


4
       E.g., Hishon v. King & Spalding, 469 U.S. 69, 73 (1984); Phillips v. County of Allegheny, 515
F.3d 224, 233 (3d Cir. 2008).
                                                    3
Case 18-00281-elf          Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                   Desc Main
                                      Document     Page 4 of 29



        Having reached this initial conclusion, it becomes necessary to consider a legal argument

advanced in the Ocwen Motion and repeated in response to the Reconsideration Motion, i.e., that

the Supreme Court’s decision in Midland Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017)

stands for the proposition that a debt collector cannot violate the FDCPA by filing a proof of

claim in a bankruptcy case.5

        As explained below, I am unpersuaded by Ocwen’s “per se” argument; I conclude that

the Supreme Court has not ruled on the issue that is before this court. Consequently, I hold that

the outcome is controlled by the Third Circuit’s decision in Simon v. FIA Card Servs., N.A., 732

F.3d 259 (3d Cir. 2013). Further, after applying the legal principles stated in Simon, I conclude

that the Debtor is not categorically barred from asserting an FDCPA claim based on the conduct

alleged in the Complaint related to the filing of a proof of claim.

        For these reasons, the Reconsideration Motion will be granted. Paragraph 4 of the

October 24, 2019 Order will be vacated and the Ocwen Motion will be denied insofar as it

requests dismissal of Count IV of the Complaint.




5
        In Bernadin I, I identified but did not resolve the relevant issues related to this legal argument.
See 2019 WL 5556505, at *18.



                                                       4
Case 18-00281-elf         Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09              Desc Main
                                     Document     Page 5 of 29



                         II. STANDARD FOR RECONSIDERATION

          In federal practice, the rules of court do not expressly provide for a “motion for

reconsideration.” Nevertheless, such motions are filed regularly, and if timely (i.e., filed no later

than 14 days after the entry of judgment), are treated as motions to alter or amend a judgment

under Fed. R. Civ. P. 59(e).6

          In this adversary proceeding, the Reconsideration Motion was timely filed under Rule

59(e).7

          Requests for reconsideration are “not to be used as a means to reargue matters already

argued and disposed of or as an attempt to relitigate a point of disagreement between the Court

and the litigant.” Hill v. Tammac Corp., 2006 WL 529044, at *2 (M.D. Pa. Mar. 3, 2006)

(quoting Ogden v. Keystone Residence, 226 F.Supp.2d 588, 606 (M.D. Pa. 2002)).

Reconsideration is considered an extraordinary remedy that should be granted sparingly. See,

e.g., Van Buskirk v. United Group of Companies, Inc., 935 F.3d 49, 54 (2d Cir. 2019); accord In

re Kuhar, 2007 WL 2245912, at *2 (Bankr. E.D.Pa. Aug.1, 2007).

          The traditional requirement for reconsideration is either: (1) an intervening change in

controlling law; (2) the existence of new evidence not previously available; or (3) the need to

correct a clear error of law or fact or prevent manifest injustice. E.g., Max’s Seafood Café ex

rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999); Harsco Corp. v. Zlotnicki, 779


6
       Rule 59 is made applicable to bankruptcy cases by Fed. R. Bankr.P. 9023. In re Myers, 2007 WL
2428694, at *4 (Bankr. E.D. Pa. Aug.22, 2007); see also In re Jager, 597 B.R. 796, 804 (Bankr. W.D. Pa.
2019).


7
        The Reconsideration Motion was filed on November 7, 2019, fourteen (14) days after the entry of
the October 24, 2019 Order.
                                                   5
Case 18-00281-elf        Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                Desc Main
                                    Document     Page 6 of 29



F.2d 906, 909 (3d Cir. 1985); Allen v. J.K. Harris & Co., 2005 WL 2902497, at *1 (E.D. Pa.

Nov.2, 2005).

        That said, the court’s authority to reconsider a prior order is not inflexibly circumscribed

by the Rule 59(e) standard. The court possesses “inherent power” over its interlocutory orders

“and can reconsider them when it is consonant with justice do so.” In re Energy Future Holdings

Corp., 904 F.3d 298, 310 (3d Cir. 2018) (quoting United States v. Jerry, 487 F.2d 600, 605 (3d

Cir. 1973)). The key consideration is whether the court overlooked facts or legal issues that

were properly presented. See Blue Mountain Mushroom Co. v. Monterey Mushroom, Inc., 246

F. Supp. 2d 394, 398–99 (E.D. Pa. 2002); see also In re Stuart, 402 B.R. 111, 120 (Bankr. E.D.

Pa. 2009).




                                        III. DISCUSSION

                                A. Reconsideration Is Appropriate

                                                    1.

        In Bernadin I, I recommended that the district court dismiss the Debtor’s claim against

Ocwen because the POC was filed by Phelan Hallinan on behalf of U.S. Bank and “was not a

communication from Ocwen.” 2019 WL 5556505, at *18 (emphasis in original). Further, I

stated that the Complaint did not allege that Ocwen took any action in connection with or was

responsible in any way for filing the POC or its contents. Id. at *18.8

8
        I also recommended dismissal without leave to amend because I did not believe that there were
any additional factual averments the Debtor could make that would cure the legal deficiencies in Count
                                                                                              (continued...)

                                                    6
Case 18-00281-elf         Doc 45    Filed 12/20/19 Entered 12/20/19 15:48:09              Desc Main
                                    Document     Page 7 of 29



         Further review of both the Reconsideration Motion and the record in this proceeding

leads me to conclude that I overlooked certain material alleged facts, and failed to make certain

reasonable inferences therefrom, making it appropriate to reconsider the recommended dismissal

of Count IV. After giving appropriate consideration to the Complaint and related exhibits, and

drawing all reasonable inferences in favor of the Debtor, I conclude that the Debtor adequately

pled that Ocwen participated in the filing of the POC that the Debtor contends violated the

FDCPA.




                                                  2.

         In Bernadin I, I stated:

                  Ocwen is mentioned in the POC, but only passively as the party to whom notices
                  and payments should be sent. The Debtor does not allege that Ocwen took any
                  action in connection with or was responsible in any way for filing the POC or its
                  contents. These facts fall short of alleging that Ocwen engaged in communication
                  or other conduct that violated the FDCPA.


2019 WL 5556505, at *18.

         The Debtor contends that the Complaint adequately alleges that Ocwen was involved in

filing the POC.

         In making this argument, the Debtor points to the following portions of the Complaint:


8
 (...continued)
IV. Bernadin I, 2019 WL 5556505, at *18 n.26 (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir.
2004)).



                                                   7
Case 18-00281-elf        Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09               Desc Main
                                    Document     Page 8 of 29



                ·   Paragraphs 5, 11 and 64, all of which state that Ocwen “filed” the POC on
                    U.S. Bank’s behalf;


                ·   Paragraphs 29 and 32, which state that Ocwen (and others) demanded
                    payments in the POC that are legally uncollectible.


(See Reconsideration Motion at 3).


        This part of the Debtor’s argument is not persuasive.

        It is an uncontestable fact that Ocwen did not file the POC. The court records irrefutably

demonstrate that the POC was filed by Phelan Hallinan on behalf of U.S. Bank, not Ocwen. Just

as the court is not bound to accept legal conclusions cast as factual allegations in a complaint,

Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009), neither must the court accept

facts that are contrary to those subject to judicial notice.9

        But that does not end the inquiry. The Debtor suggests that, regardless of who actually

filed the POC, its unlawful content was prepared or derived from information provided by

Ocwen. (Reconsideration Motion ¶¶ 5, 13, 15).

        Taking into account the requirement that all reasonable inferences be drawn from the

allegations in the Complaint and viewed in the light most favorable to the plaintiff, one can

reasonably infer that the Complaint alleges that Ocwen bore at least some responsibility for the

content of the POC filed by Phelan Hallinan. I reach this conclusion for two (2) reasons.

9
         The bankruptcy court may take judicial notice of its own docket. See Fed. R. Evid. 201; In re
Scholl, 1998 WL 546607, at *1 n.1 (Bankr. E.D. Pa. Aug. 26, 1998); see also In re Indian Palm Assocs.,
Ltd., 61 F.3d 197, 205 (3d Cir.1995).



                                                   8
Case 18-00281-elf         Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                  Desc Main
                                     Document     Page 9 of 29



        First, it is undisputed that at all relevant times U.S. Bank engaged Ocwen to service the

subject mortgage loan. Drawing on my judicial experience and common sense, as I am obliged

to do in evaluating a motion under Rule 12(b)(6),10 and drawing all reasonable inferences in

favor of the plaintiff, it is reasonable to infer that Phelan Hallinan (U.S. Bank’s attorney)

obtained the mortgage loan history from the mortgage servicer (Ocwen) and therefore, that the

charges in the POC giving rise to the Debtor’s FDCPA claim were included in the POC at

Ocwen’s request or, at a minimum, were based based on information provided by Ocwen.11

        Second, there are some textual clues in the POC that point to Ocwen.

        The POC directs that all payments be made to Ocwen. Further, Part 2 of the Mortgage

Proof of Claim Attachment contains a calculation of various charges included in the “total debt

calculation,” accompanied by supporting invoices submitted to Ocwen, as well as an escrow

account disclosure statement prepared on Ocwen letterhead. It is fair to infer from these

documents that Ocwen maintained the account records used in calculating and preparing the

demand for payment made in the POC.12




10
       Ashcroft v. Iqbal, 129 S. Ct. 1937, 1940 (2009); United States ex rel. Bookwalter v. UPMC, 938
F.3d 397, 417 (3d Cir. 2019).


11
        The role that the Mortgage Proof of Claim Attachment plays in the claims process and in the
merits of the FDCPA claim in this adversary proceeding is discussed in more detail in Part III.D.4, infra.


12
        I also note that, at oral argument, counsel for Ocwen acknowledged that Ocwen provided Phelan
Hallinan with the numbers and relevant information required to complete the POC and attachments.
                                                     9
Case 18-00281-elf        Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                 Desc Main
                                   Document      Page 10 of 29



       Thus, Bernadin I failed to draw the appropriate inferences in favor of the Debtor. Once

those inferences are drawn, it is fair to read the Complaint as alleging that Ocwen participated in

the process that resulted in the filing of the POC that the Debtor alleges violated the FDCPA.




               B. Ocwen is Potentially Subject to Liability Under the FDCPA,
                              Even Though It Did Not File the POC


       The next issue is whether Ocwen’s participation in the process resulting in Phelan

Hallinan’s filing of the POC is sufficient to state a claim under the FDCPA, even though Ocwen

itself did not file the POC. At oral argument, Ocwen suggested that Phelan Hallinan bore

responsibility for the content of the POC that is challenged by the Debtor.

       As explained below, Ocwen’s role in the POC process (based on the facts stated in the

Complaint and the reasonable inferences therefrom) suffices to make out a plausible claim for

relief under FDCPA.

       In this Circuit, it is settled that if a creditor retains two (2) debt collectors,13 or the

retained debt collector engages a second debt collector to assist in its collection efforts, and the

second debt collector supplies information used in debt collection activity that violates the

FDCPA, can both debt collectors be held liable In Pollice v. Nat'l Tax Funding, L.P., 225 F.3d

379, 404 (3d Cir. 2000), the Third Circuit held that a debt collector may be held liable under the


13
     The Complaint alleges that both Ocwen and Phelan Hallinan are "debt collectors" under the
FDCPA. (Compl. ¶¶59, 60).



                                                   10
Case 18-00281-elf         Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                 Desc Main
                                    Document      Page 11 of 29



FDCPA for the unlawful debt collection activities carried out by another debt collector on its

behalf.14

        Recently, in Barbato v. Greystone All., LLC, 916 F.3d 260 (3d Cir. 2019), cert. denied

sub nom. Crown Asset Mgmt. LLC v. Barbato, 140 S.Ct. 245 (2019), the Third Circuit

reaffirmed both the holding in Pollice and its reasoning, i.e., that a debt collector may be held

liable for unlawful collection activities carried out by another on its behalf “because an entity

that is itself a ‘debt collector’ – and hence subject the FDCPA - should bear the burden of

monitoring the activities of those it enlists to collect debts on its behalf.” Id. at 270 (quoting

Pollice, 225 F.3d at 405).

        Neither Pollice nor Barbato involved an FDCPA claim against a debt collector that was

based on the conduct of an attorney co-debt collector. But in dictum, the Pollice court endorsed

the principle that a debt collector is “liable [under the FDCPA] for the attorney's misconduct if

the client is itself a debt collector as defined in the statute.” Pollice, 225 F.3d at 404 (quoting

First Interstate Bank of Fort Collins v. Soucie, 924 P.2d 1200, 1202 (Colo. Ct. App.1996)). At

least two (2) courts in this Circuit have imposed FDCPA liability on a debt collector based on

the misconduct of a debt collector attorney retained by the debt collector to assist in the

collection of a debt. See DeHart v. U.S. Bank, N.A. ND, 811 F. Supp. 2d 1038, 1055 (D.N.J.

2011); Martsolf v. JBC Legal Grp., P.C., 2008 WL 275719 at *10–11 (M.D. Pa. Jan. 30, 2008).




14
         In Tepper v. Amos Fin., LLC, 898 F.3d 364, 367 (3d Cir. 2018), the court acknowledged that one
of the holdings in Pollice was overruled by the Supreme Court in Henson v. Santander Consumer USA
Inc., 137 S.Ct. 1718 (2017). The overruled holding is unrelated to the issues in this adversary proceeding.


                                                    11
Case 18-00281-elf        Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                Desc Main
                                    Document      Page 12 of 29



        Here, if Ocwen retained Phelan Hallinan to assist in its servicing efforts by filing the

POC, case law supports the conclusion that Ocwen may be held liable if the filing of the POC

violated the FDCPA.

        I am cognizant that the Complaint contains no express allegation that Ocwen retained

Phelan Hallinan. But again, given the responsibilities that Ocwen had as the servicer of the

mortgage, it is a reasonable to infer from the facts alleged in the Complaint and the relevant

record that Ocwen engaged Phelan Hallinan to assist in the collection efforts in the bankruptcy

case, which included the preparation and filing of the POC.15

        Alternatively, even if there was no formal attorney-client relationship between Ocwen

and Phelan Hallinan, the Debtor’s allegation that Ocwen assisted in the preparation of the POC

satisfies the “facial plausibility” standard stated Iqbal and Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547 (2007) for evaluating the legal sufficiency of a complaint. See, e.g., Som v.

Daniels Law Offices, P.C., 573 F. Supp. 2d 349, 356 (D. Mass. 2008) (holding that

employee/shareholder of debt collector entity may be held liable for FDCPA violation based on

alleged “involve[ment] in formulating, implementing, and/or ratifying” the collection conduct at

issue); Egli v. Bass, 1998 WL 560270, at *2 (N.D. Ill. Aug. 26, 1998) (finding the plaintiff to

have stated a claim alleging owner and principal of company liable under FDCPA because she

devised and implemented the company's procedures and personally approved the letter at issue).

        Whether the degree of Ocwen’s participation in the filing of the POC suffices to establish


15
        At oral argument, the Debtor’s counsel stated that, if given the opportunity to amend the
Complaint (assuming that amending the Complaint were necessary), the Debtor would allege that Ocwen
retained Phelan Hallinan. Given the inference I draw, it is not necessary to engage in the exercise of a
formal amendment to the Complaint.
                                                   12
Case 18-00281-elf       Doc 45    Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                 Document      Page 13 of 29



an FDCPA claim ultimately will depend on the facts developed by the Debtor. My conclusion

today is simply that the Debtor has pled enough to warrant further proceedings on the issue.




                 C. The Nature of the FDCPA Violation Asserted by the Debtor
       Ocwen’s next line of defense is that the filing of a proof of claim in a bankruptcy case,

per se, cannot be the basis for imposing liability under the FDCPA. Before analyzing the merits

of this argument, it is helpful to describe the nature of the FDCPA violation asserted by the

Debtor.

       The Debtor asserts that the POC filed by Phelan Hallinan (with Ocwen's assistance) on

behalf of U.S. Bank failed to recognize the consequence of the merger doctrine on the

prepetition judgment in foreclosure that U.S. Bank obtained against the Debtor and, as a result,

demanded payment of charges that were legally uncollectible. In Bernadin I, I concluded that

this argument was well pled with respect to post-judgment escrow advances included in the

POC. See Bernadin I, 2019 WL 5556505, at *9 (citing In re Culler, 584 B.R. 516, 523–24

(Bankr. E.D. Pa. 2018) (collecting cases)).

       The Debtor asserts that in demanding payment of these uncollectible charges in the POC,

Ocwen misrepresented the character, amount, or legal status of the debt, see 15 U.S.C.

§1692e(2), and used "unfair or unconscionable means to collect or attempt to collect" the debt by

attempting to collect an amount not "expressly authorized by the agreement creating the debt or

permitted by law," see 15 U.S.C. §1692f(1).




                                                13
Case 18-00281-elf         Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                 Desc Main
                                     Document      Page 14 of 29



        At its core, the Debtor’s argument is that by filing (or participating in the filing of) a

proof of claim that ignored the existence of the foreclosure judgment and the merger doctrine,

Ocwen falsely characterized the legal status of the debt and demanded payment of certain

charges incurred post-judgment (lender advances for taxes and insurance) that were not

authorized by law. See 15 U.S.C. §§1692e(2), 1692f(1).

        If the payment demands made in the POC had been made by a letter communication or in

a civil court complaint16 outside the bankruptcy proof of claim context, and if the charges

demanded were not authorized by law, precedent suggests that the Debtor would have a viable

FDCPA claim.17

16
         It is settled that documents filed in judicial debt collection proceedings are communications
subject to the FDCPA. See, e.g., Kaymark v. Bank of Am., N.A., 783 F.3d 168, 176 (3d Cir. 2015),
abrogated on other gr’ds by Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029 (2019); Machles v.
McCabe, Weisberg & Conway, P.C., 2017 WL 5172516, at *4 (E.D. Pa. Nov. 7, 2017) (citing Kaymark);
Consumer Fin. Prot. Bureau v. Frederick J. Hanna & Assocs., P.C., 114 F. Supp. 3d 1342, 1365 (N.D. Ga.
2015).


17
         See Stratton v. Portfolio Recovery Assoc., LLC, 770 F.3d 443, 451 (6th Cir. 2014) (false
statement that debt buyer had the right to collect interest on the consumer’s debt was a “false
representation” of the “character” and “amount” of the debt); Dimatteo v. Sweeney, Gallo, Reich & Bolz,
L.L.P., 619 F. App’x 7 (2d Cir. July 16, 2015) (nonprecedential) (demand for attorney fees in judicial
eviction proceeding violated FDCPA where no written agreement between landlord and tenant existed
and no authority under state law provided for award of attorney’s fees); U.S. v. Commercial Recovery
Sys., Inc., 179 F.Supp.3d 728, 735–36 (E.D. Tex. 2016); Agostino v. Quest Diagnostics, Inc., 2011 WL
5410667 (D.N.J. Nov. 3, 2011) (debt collector violated FDCPA by demanding payment of service
charges without a basis in contract); see generally Guevara v. Midland Funding NCC-2 Corp., 2008 WL
4865550 (N.D. Ill. June 20, 2008) (a consumer may state a claim for violations of the FDCPA based on
misrepresentation and unfair collection practices which are contained in a state court complaint); Reyes v.
Kenosian & Miele, L.L.P., 619 F. Supp. 2d 796 (N.D. Cal. 2008) (same).

         However, it is worth noting that the FDCPA does not provide relief under 15 U.S.C. §§1692e(2),
1692f(1) simply because it is ultimately determined that a debt collector is not entitled to 100% of the
amount demanded in its communication. There is a limiting principle: an FDCPA violation arises only if
there is no legal basis (contractual or otherwise) for the payment demand. See, e.g., Wehrheim v. Secrest,
2002 WL 31242783 (S.D. Ind. Aug. 16, 2002) (it is not deceptive under the FDCPA to specify an
                                                                                                (continued...)

                                                    14
Case 18-00281-elf          Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                   Desc Main
                                     Document      Page 15 of 29



         The Debtor contends that the if the FDCPA is violated by a communication in a letter or

in a civil court filing, so too the statute is violated by the same conduct when a proof of claim is

filed in a bankruptcy case.




                        D. The Filing of a Proof of Claim in a Bankruptcy Case
                          May Give Rise to a Claim for Violation of the FDCPA


                                                      1.
         Ocwen argues that, as a matter of law, the filing of a proof of claim in a bankruptcy case,

cannot be the basis for imposing liability under the FDCPA.


         Respectfully, I reject this legal argument.


         As explained below, I conclude that, based on the facts and circumstances presented here,

the Debtor may invoke the FDCPA and has stated a claim against Ocwen under the statute.




                                                       2.


         In support of its argument that filing a proof of claim in a bankruptcy case cannot give

rise to a claim under the FDCPA, Ocwen cites three (3) cases from within the Third Circuit: a

nonprecedential Third Circuit opinion, Rhodes v. Diamond, 433 F. App’x 78, 2011 WL 1591495

17
  (...continued)
excessive claim in a state court complaint, provided that there is a reasonable basis in law for the claim).



                                                      15
Case 18-00281-elf       Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                  Document      Page 16 of 29



(3d Cir. April 28, 2011), an opinion from the District of New Jersey, Giles v. Phelan, Hallinan &

Schmieg, L.L.P., 901 F. Supp. 2d 509 (D.N.J. 2012), and a bankruptcy court opinion from the

Western District of Pennsylvania, In re Abramson, 313 B.R. 195 (Bankr. W.D. Pa. 2004). 18


       Significantly, however, Ocwen fails to cite the Third Circuit’s precedential opinion,

Simon v. FIA Card Servs., N.A., 732 F.3d 259, 273–74 (3d Cir. 2013). Simon unequivocally

holds that


               [w]hen . . . FDCPA claims arise from communications a debt collector sends a
               bankruptcy debtor in a pending bankruptcy proceeding, and the communications
               are alleged to violate the Bankruptcy Code or Rules, there is no categorical
               preclusion of the FDCPA claims . . . The proper inquiry . . . is whether the
               FDCPA claim raises a direct conflict between the Code or Rules and the
               FDCPA, or whether both can be enforced.

 Id. at 274 (emphasis added).


       As this passage suggests, when two (2) different laws address overlapping subject matter,

courts first attempt to interpret those laws so that there is no conflict. See, e.g., J.E.M. AG

Supply, Inc. v. Pioneer Hi–Bred Int'l, Inc., 534 U.S. 124, 143 (2001); Simon, 732 F.3d at 274. If

compliance with both statutes is possible, a party must comply with both. But, if an

irreconcilable conflict arises between the two laws, one law will implicitly repeal the other. E.g.,

Nat'l Ass'n of Home Builders v. Defs. of Wildlife, 551 U.S. 644, 664 (2007).

       Implicit repeal is a narrow, disfavored doctrine in part because it is not always clear

which law controls. See id.; Pontarelli v. U.S. Dept. of the Treasury, 285 F.3d 216, 232 (3d Cir.


18
        This argument is made both in Ocwen’s Motion and in Ocwen’s Response to the Reconsideration
Motion. The Debtor maintains that the POC augments the judgment with charges that are legally
uncollectible.
                                                 16
Case 18-00281-elf          Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                   Desc Main
                                      Document      Page 17 of 29



2002). Typically, the more specific law overrides the more general one, but only for scenarios

falling within the scope of the specific law. See Morton v. Mancari, 417 U.S. 535, 550-51

(1974).

          Because bankruptcy is a distinct legal system, with its own procedures and rules, the

Bankruptcy Code will usually be the “more specific” provision and override an irreconcilable

conflict with the FDCPA.

          In Simon, the Third Circuit held that the plaintiff stated a claim under the FDCPA,

§§1692e(5) and (13)19 based on alleged violations of the subpoena requirements relating to

examinations under Fed. R. Bankr. P. 2004. Specifically, the plaintiff asserted that the defendant

violated Fed. R. Civ. P. 45(b)(1) by failing to serve the subpoenas directly on the individuals

subpoenaed and Rule 45(a)(1)(A)(iv) by failing to include the text of Civil Rule 45(c)-(d).

Simon, 732 F.3d at 264, 278–79.

          The court reasoned:




19
          15 U.S.C. §1692e provides, in pertinent part:

                  A debt collector may not use any false, deceptive, or misleading representation or means
                  in connection with the collection of any debt. Without limiting the general application of
                  the foregoing, the following conduct is a violation of this section:

                          (5)   The threat to take any action that cannot legally be taken or that is not
                                intended to be taken.

                                           . . .

                          (13) The false representation or implication that documents are legal process.



                                                      17
Case 18-00281-elf         Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                  Desc Main
                                     Document      Page 18 of 29



                 No conflict exists between these Bankruptcy Code or Rule obligations and the
                 obligations the Simons seek to impose under the FDCPA. A creditor may comply
                 with the obligations of Bankruptcy Rule 9016 and Civil Rule 45 on the one hand
                 and with the FDCPA on the other. Nor is there a conflict between the remedies
                 for noncompliance available in a bankruptcy court and the remedies available
                 under the FDCPA. The fact that the bankruptcy court has other means to enforce
                 compliance with the subpoena rules does not conflict with finding liability or
                 awarding damages under the FDCPA for violations based on a debt collector's
                 failure to comply with the subpoena rules.

 732 F.3d at 279.


        In short, Simon instructs that if a creditor can comply with both the Bankruptcy Code and

Rules and the FDCPA, the creditor must do so. A bankruptcy debtor may assert a claim for a

violation of the FDCPA arising from conduct related to the bankruptcy case. Further, the

damage remedy under the FDCPA may supplement or complement any existing remedies

provided by the Bankruptcy Code or Rules.20




                                                      3.

        As discussed, Simon establishes the framework for analyzing a proceeding involving the

intersection of the FDCPA and the Bankruptcy Code. However, because the dispute here arises



20
        Fed. R. Bankr. P. 3001(c)(2)(C) imposes certain additional disclosure requirements (some of
which will be discussed further in Part III.D.4., infra) for a proof of claim based on a claim secured by the
debtor’s principal residence. The Rule further provides that if the claimant fails to provide the
information required by subdivision (c) of the Rule, the court may preclude the claimant from presenting
the omitted information in a contested matter or adversary proceeding and may award the opposing party
other appropriate relief, including reasonable attorney’s fees and expenses. Fed. R. Bankr. P.
3001(c)(2)(D).

        Rule 3001(c)(2)(D) and the FDCPA are complementary. The Rule provides a remedy for failure
to provide information required by the Rule. The FDCPA provides a remedy when the information
required by the Rule is provided but is false, deceptive, misleading, unfair or unconscionable.
                                                     18
Case 18-00281-elf       Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                  Document      Page 19 of 29



in connection with the bankruptcy claims process, the Supreme Court’s decision in Midland

Funding, LLC v. Johnson, 137 S. Ct. 1407 (2017), relied on by Ocwen, also must be considered.


       In Midland Funding, the Court held that filing a proof of claim in a chapter 13

bankruptcy case that is obviously time barred is not a false, deceptive, misleading, unfair, or

unconscionable debt collection practice within the meaning of the FDCPA.


       The Court’s primary rationale for its ruling was the broad definition of “claim” under the

Bankruptcy Code, which includes a “disputed” claim. But the Court also discussed: (1) certain

differences between ordinary civil litigation and the bankruptcy claims process (including the

existence of a bankruptcy trustee who may raise an affirmative defense to a proof of claim based

on the expiration of the statute of limitations); and (2) more generally, differences between the

purposes and structural features of the Bankruptcy Code and the FDCPA.


       Certain portions of Midland Funding might be read to suggest that the Court engaged in a

Simon-like analysis and found an irreconcilable conflict between the FDCPA and the

Bankruptcy Code in connection with the bankruptcy claims allowance process. For example, the

Court stated:

                The Act and the Code have different purposes and structural features. The Act
                seeks to help consumers, not necessarily by closing what Johnson and the United
                States characterize as a loophole in the Bankruptcy Code, but by preventing
                consumer bankruptcies in the first place. See, e.g., 15 U.S.C. § 1692(a)
                (recognizing the “abundant evidence of the use of abusive, deceptive, and unfair
                debt collection practices [which] contribute to the number of personal
                bankruptcies”); see also § 1692(b) (“Existing laws and procedures ... are
                inadequate to protect consumers”); § 1692(e) (statute seeks to “eliminate abusive
                debt collection practices”). The Bankruptcy Code, by way of contrast, creates and
                maintains what we have called the “delicate balance of a debtor's protections and


                                                 19
Case 18-00281-elf        Doc 45    Filed 12/20/19 Entered 12/20/19 15:48:09              Desc Main
                                  Document      Page 20 of 29



               obligations.” Kokoszka v. Belford, 417 U.S. 642, 651, 94 S.Ct. 2431, 41 L.Ed.2d
               374 (1974).


                       To find the Fair Debt Collection Practices Act applicable here would upset
               that “delicate balance.” From a substantive perspective it would authorize a new
               significant bankruptcy-related remedy in the absence of language in the Code
               providing for it. Administratively, it would permit postbankruptcy litigation in an
               ordinary civil court concerning a creditor's state of mind—a matter often hard to
               determine. See 15 U.S.C. § 1692k(c) (safe harbor for any debt collector who
               “shows by a preponderance of evidence that the violation was not intentional and
               resulted from a bona fide error notwithstanding the maintenance of procedures
               reasonably adapted to avoid any such error”). Procedurally, it would require
               creditors (who assert a claim) to investigate the merits of an affirmative defense
               (typically the debtor's job to assert and prove) lest the creditor later be found to
               have known the claim was untimely.

137 S. Ct. at 1414–15.


       Ocwen proposes a broad reading of Midland Funding, as holding generally that “the

filing of a proof of claim . . . is not an unconscionable debt collection practice prohibited by the

FDCPA.” (Ocwen Mem. at 15). At least one (1) post-Midland Funding bankruptcy court

agrees. In re Derby, 2019 WL 1423084, at *5 (Bankr. E.D. Va. Mar. 28, 2019). Other

bankruptcy courts, however, have continued to evaluate on their merits FDCPA claims arising

from creditor conduct occurring during a bankruptcy case. See In re Thomas, 578 B.R. 355

(Bankr. W.D. Va. 2017); In re Thomas, 592 B.R. 99, 104 (Bankr. W.D. Va. 2018), aff'd sub

nom. Midland Funding LLC v. Thomas, 606 B.R. 687 (W.D. Va. 2019); see also Moore v.

Jefferson Capital Sys., LLC, 2017 WL 2813536, at *2 (E.D. Mo. June 29, 2017).


       I decline Ocwen’s invitation to hold that a debt collector can never violate the FDCPA

when it files a proof of claim in a bankruptcy case. The language in Midland Funding that is




                                                 20
Case 18-00281-elf          Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                   Desc Main
                                      Document      Page 21 of 29



arguably supports Ocwen’s position is dictum. And the Court’s ruling on the specific issue it

resolved does not compel such a result here.


        In Midland Funding, the Supreme Court simply observed -- within the context of

evaluating the legal consequences of filing a proof of claim that is subject to an obvious,

affirmative defense -- that there are differences between ordinary civil litigation and bankruptcy

proceedings that may mute some of the policy concerns that motivated Congress to enact the

FDCPA. That observation supported the Court’s fundamental holding that the Bankruptcy Code

permits filing a “stale” proof of claim that is subject to an obvious statute of limitations defense.

However, Midland Funding did not hold that there is an irreconcilable conflict between the

Bankruptcy Code and the FDCPA or that the FDCPA categorically does not apply to the filing of

a proof of claim in a chapter 13 bankruptcy case (as Ocwen suggests).21

21
        I also respectfully suggest that, if presented with another FDCPA case involving the filing of a
proof of claim, the Court may well acknowledge certain flaws in its reasoning in Midland Funding.

          For example, while the Court correctly observed that chapter 13 bankruptcy cases have trustees
who may object to a proof of claim, 137 S. Ct. at 1414, the Court inexplicably added: (“[t] he trustee
normally bears the burden of investigating claims and pointing out that a claim is stale.” The assumption
that, in actual practice, chapter 13 trustees “normally bear the burden” of evaluating the allowability of
claims in chapter 13 cases may lack empirical support. The reality of chapter 13 bankruptcy practice in
many districts is that the chapter 13 trustee has no incentive to object to claims and leaves that task to the
chapter 13 debtor (or his or her counsel) who may have the incentive to do so only in cases in which the
allowance or disallowance of a claim may affect the debtor’s ability to obtain confirmation of his or her
proposed chapter 13 plan or may reduce the amount the debtor needs to pay into the plan.

         Another flaw in the Court’s analysis is its statement that “[a]nd, at least on occasion, the assertion
of even a stale claim can benefit a debtor. Its filing and disallowance ‘discharge[s]’ the debt. 11 U.S.C.
§1328(a).” 137 S. Ct. at 1414. The Court here suggests that the filing and disallowance of a stale claim is
better for a debtor (for discharge purposes) than if the claim was not filed at all. Respectfully, this
statement is legally inaccurate. The discharge of a debt pursuant to 11 U.S.C. §1328(a) does not depend
upon the allowance or disallowance of a claim. If a debtor schedules an unsecured debt, gives notice to
the claimant and provides for treatment of the claim (presumably, as part of the class of general unsecured
creditors) -- a provision that exists in virtually every chapter 13 plan -- the debt is discharged, regardless
whether the creditor files a proof of claim (assuming that it is not subject to an exception to discharge). In
                                                                                                   (continued...)

                                                      21
Case 18-00281-elf         Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                 Desc Main
                                     Document      Page 22 of 29



         In these circumstances – where the Supreme Court has not spoken definitively on the

issue -- it is appropriate for the bankruptcy court to follow Simon and engage in the conflict

analysis required therein. See generally United States v. Swida, 180 F. Supp. 2d 652, 659 (M.D.

Pa. 2002), aff'd, 51 F. App'x 905 (3d Cir. October 24, 2002) (“If it merely appears that the

reasoning of an otherwise controlling precedent has been ‘weakened’ by pronouncements in

subsequent Supreme Court decisions, [a lower court] must still follow the directly applicable

precedent, leaving to the Court of Appeals the prerogative of determining that the directly

applicable precedent can no longer stand”).


                                                     4.


         Turning back to the analysis required by Simon, the question presented here is whether

an FDCPA claim based on alleged unlawful payment demands made in proof of claim conflicts

with the Bankruptcy Code due to the specialized characteristics of the bankruptcy claims

allowance process.


         The purpose of a proof of claim is to demand payment from the debtor’s bankruptcy

estate based on an existing debt. In this respect, the claims process mirrors the demand for

judgment made by a creditor-plaintiff in a civil action complaint.22 While there are procedural

21
  (...continued)
these common circumstances, the claim is dischargeable regardless whether a claim is filed, allowed, or
disallowed.


22
         Technically, the proof of claim seeks payment from the bankruptcy estate, not the debtor.
However, in a chapter 13 case, the debtor uses and controls all property of the bankruptcy estate, see 11
U.S.C. §1303, and makes payments into the bankruptcy plan that result in the payment (in whole or in
part) of the creditors’ allowed claims. Thus, as a practical matter, the filing of a proof of claim is a
request for payment of a debt from the debtor.
                                                     22
Case 18-00281-elf          Doc 45      Filed 12/20/19 Entered 12/20/19 15:48:09                  Desc Main
                                      Document      Page 23 of 29



differences between civil actions and the bankruptcy claims allowance process with respect to

pleading standards and burdens of proof,23 none of these differences impacts the fundamental

obligation of a debt collector to characterize accurately the legal status of the underlying debt

and to demand payment only for those charges that are grounded in the parties’ agreement or

that otherwise are authorized by law.


        At the same time, however, the claims allowance process is heavily “regulated” by the

Federal Rules of Bankruptcy Procedure. Rule 3001(c) sets out the information that must be

included in a proof of claim. With respect to a proof of claim in which the claimant asserts the

existence of a security interest in property that is the debtor’s principal residence, Rule

3001(c)(2)(c) requires that the proof of claim include “the attachment prescribed by the

appropriate Official Form.” The “appropriate” Official Form is Official Form B410A, “Proof of

Claim Attachment A,” also called the “Mortgage Proof of Claim Attachment.” Form B410A is

an attachment to Form B410, the general, official proof of claim form.


        Form B410A includes three (3) sections relevant to the issue before this court.

        In Part 2, titled “Total Debt Calculation,” the creditor must add the principal balance,

interest due, fees and costs due, and any escrow deficiency for funds advanced, then subtract any

suspense funds on hand.
23
          Numerous reported decisions point out that: (1) a proof of claim is allowed unless a party objects;
(2) if a proof of claim complies with the requirements of Fed. R. Bankr. P. 3001, the claim is prima facie
allowable (the proof of claim, in effect, serving as both a pleading and evidence); (3) if a proof of claim is
prima facie valid, the burden of production shifts to the objector to produce evidence that refutes at least
one (1) allegation that is essential to the claim’s legal sufficiency; and (4) but, at all times, the ultimate
burden of persuasion remains with the claimant. E.g., In re Henry, 546 B.R. 633, 634–35 (Bankr. E.D.
Pa. 2016) (citing authorities); In re Sacko, 394 B.R. 90, 97–98 (Bankr. E.D. Pa. 2008) (same).



                                                      23
Case 18-00281-elf       Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                  Document      Page 24 of 29




        The “total debt” calculated in Part 2 of Official Form 410A is the “total debt” number

that is placed on the Proof of Claim, Official Form 410, Part 2, Paragraph 7 in answer to the

question, “How much is the claim?”

        In Part 3 of Form B410A, titled “Arrearage as of Date of the Petition,” the creditor must

calculate the prepetition arrears by adding principal and interest (past) due, prepetition fees and

any existing escrow deficiency, plus a projected escrow shortage, minus funds on hand. This

calculation gives the “prepetition arrearage” which also is placed on the proof of claim, Form

B410, in Part 2, Paragraph 9 as the “Amount necessary to cure any default as of the date of the

petition.”




                                                 24
Case 18-00281-elf        Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09               Desc Main
                                   Document      Page 25 of 29




        Finally, Part 5 of Form 410B provides a grid for setting forth a loan payment history

from the first date of default. The claimant must itemize every payment and charge made by a

borrower or incurred by a lender. The numbers in the payment history should match the

numbers placed in Parts 2 and 3.

        A creditor is obliged to complete Forms B410 and B410A “without alteration, except as

otherwise provided in these rules, in a particular Official Form, or in the national instructions for

a particular Official Form.” Fed. R. Bankr. P. 9009(a).

        Parts 2 and 3 of Form B410A mandate these two (2) distinct methodologies for

computing a claim (the “total debt” and the “total prepetition arrearage”) because 11 U.S.C.

§1322(b)(5) and §1325(a)(5) give a chapter 13 debtor the option of either proposing a plan to

cure a prepetition default or paying off the debt in its entirety.24




24
        As discussed in Bernadin I, in some cases the debtor’s options may be circumscribed by 11
U.S.C. §1322(b)(2).
                                                   25
Case 18-00281-elf       Doc 45    Filed 12/20/19 Entered 12/20/19 15:48:09             Desc Main
                                 Document      Page 26 of 29



       Requiring the creditor to state both the “cure” and “payoff” amounts in Form B410A thus

facilitates case administration. Bearing in mind that a debtor may choose either manner of

treating the debt (and might even switch the proposed treatment prior to confirmation), requiring

the creditor to state both the “cure” and “payoff” amounts in its proof of claim provides the

debtor, the chapter 13 trustee, and interested parties with all relevant information needed to make

informed decisions.

       In applying Simon to the circumstances presented, the key issue is whether a residential

mortgage lender can provide the information required by Forms B410 and B410A (as mandated

by Fed. R. Bankr. P. 3001(c)(2)(C)) without violating the FDCPA. If so, there is no conflict

between the bankruptcy system and the FDCPA and the Debtor’s FDCPA claim may be viable.




                                                 5.


       I conclude that a creditor can complete Official Forms B410 and B410A (as mandated by

the Federal Rules of Bankruptcy Procedure) accurately and without violating the FDCPA. In

this respect, there is no conflict between the bankruptcy claims allowance process and the

FDCPA.

       In reaching this conclusion, I acknowledge that there is an ambiguous term in Form

B410A. I am referring to Part 2 of the Form that requires the creditor to itemize the principal

balance and interest; fees and costs; escrow deficiency (minus unapplied funds) in order to

calculate the “Total debt.”


                                                26
Case 18-00281-elf       Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09              Desc Main
                                  Document      Page 27 of 29



       Admittedly, the term “principal balance” is commonly employed as the starting point in

calculating the “payoff” amount of a mortgage debt that has not been reduced to judgment, after

which the creditor may add the other components itemized in Part 2 in order to calculate the

“total debt.” Thus, the drafters of the Form did not tailor the terminology of the Form with

precision to account for cases in which the traditional concept of the “principal balance” (and the

additional charges accruing under the note and mortgage) have merged into a prepetition

judgment.

       Based on its use of the term “principal balance,” Part 2 of Form 410B might be read

superficially as requiring a creditor that holds a foreclosure judgment to calculate its total claim

in its proof of claim (as U.S. Bank and its agents did in this case) as if no judgment had been

entered – even in a jurisdiction in which the merger doctrine applies! But merely stating that

proposition demonstrates the obvious: that cannot possibly be what Part 2 of the Form requires.

       The purpose of a proof of claim and the accompanying attachment is to state accurately

the amount and itemize the components of the total debt. No official bankruptcy form could be

intended to require a creditor (or its debt collector agent) to itemize and request payment of

charges that the creditor has no legal right to collect. It is inconceivable that an Official Form

would require or permit a creditor to submit misinformation to the court.

       Resolution of the issue boils down to this: it is possible for a debt collector of a

residential mortgage creditor to complete Part 2 of Form 410A accurately when the creditor’s

mortgage has merged into a prepetition foreclosure judgment. This is accomplished simply by

treating the foreclosure judgment amount as the “principal balance” amount to be filled in on the


                                                 27
Case 18-00281-elf         Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09                 Desc Main
                                    Document      Page 28 of 29



Form and then adding to that amount those post-judgment charges that survive the merger of the

mortgage into the judgment or that otherwise are authorized by law.

        Completing the Part 2 of Form 410A in this manner does not require dramatic linguistic,

legal or conceptual gymnastics; this approach is not a big “stretch.”25 Functionally, the monetary

amount of the judgment is the new “principal balance” of the debt: the judgment has capitalized

all of the pre-foreclosure interest and charges that have been included in the judgment and post-

judgment interest runs on this new principal balance, not the pre-judgment principal balance. In

addition, the creditor may add to the principal balance/judgment amount any other charges that

survived the merger of the note and mortgage into the judgment or that otherwise may be

assessed in order to calculate the total debt.

        In short, the most natural and obvious way to complete Form 410A when the claimant’s

holds a prepetition judgment in mortgage foreclosure in Pennsylvania is to treat the judgment

amount as the “principal balance” as that term is employed in Part 2 of the Form. Reading and

completing the Form in the alternative manner leads to an absurd and unacceptable result .

Consequently, Form 410A and the FDCPA dovetail each other.

        For these reasons, I conclude that the Bankruptcy Code and Rules do not conflict with

the FDCPA and the Debtor may pursue a claim based on Ocwen’s participation in the filing of

the POC in this bankruptcy case.

25
         I acknowledge that I previously observed that the filing of a post-judgment mortgage proof of
claim that ignored the entry of judgment was “understandable” because Form B410A might “require
some creative action to complete properly if a judgment has been entered.” Culler, 584 B.R. at 519 n.1.
In retrospect, my choice of words overstated the problem. The primary point of this passage in Culler
was to point out that there is some ambiguity in the Form; it was not intended to suggest that Form creates
an intractable dilemma for creditors. And, to the extent that accurate completion of the Form requires any
“creativity,” the amount of creativity required is minimal because the solution is simple.
                                                    28
Case 18-00281-elf      Doc 45     Filed 12/20/19 Entered 12/20/19 15:48:09           Desc Main
                                 Document      Page 29 of 29



                                    IV. CONCLUSION


       For the reasons stated above, I conclude that the Reconsideration Motion should be

granted.

       To be clear, I have not determined that Ocwen is liable to the Debtor under the FDCPA. I

have determined only that, in Count IV of the Complaint, the Debtor has pled sufficient facts to

states a claim against Ocwen under the FDCPA and that there is no rigid, categorical bar against

asserting an FDCPA violation based on conduct relating to the filing of a proof of claim in

bankruptcy case.

       Accordingly, I will enter an order: (1) vacating my prior order as it recommended that the

district court dismiss Count IV of the Complaint and (2) denying Ocwen’s Motion to Dismiss

Count IV of the Complaint.




Date: December 20, 2019
                                     ERIC L. FRANK
                                     U.S. BANKRUPTCY JUDGE




                                               29
